252629
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/12/2021, 07/15/2021, and 09/15/2021 was filed before the mailing of this action.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Status of the Claims
Claims 1-10 and 12-20 are canceled. Claim 11 is amended. Claims 21-32 have been added as new. 

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Applicant’s argument that neither of the references teach the limitations: 
“receiving, by the one or more processors associated with the mobile computing device, an indication of a plurality of available lockers at the locker bank, wherein each available locker comprises one not currently storing a parcel”
“identifying, by the one or more processors associated with the mobile computing device, and based on a physical location of the delivery vehicle, which of the plurality of available lockers of sufficient size to accommodate the parcel is a closest distance to the delivery vehicle”
“and Page 3 of 11 4836-6738-2753 viApplication No. 15/252,629Attorney Docket No. IPP201537921/33056.258244 Response Filed 07/12/2021 Reply to Office Action of: 03/10/2021automatically opening, by the one or more processors associated with the mobile computing device, the closest locker to provide access to a storage space within the closest locker.”
Examiner disagrees. Limitation (i) is taught by Peynet ¶0020 disclosing checking with a processing module and a weight or presence detector located in sides the compartment whether the locker is empty; ¶0043 disclosing a detector located inside the compartment to determine whether the compartment is empty or not. Limitation (ii) is taught by Peynet ¶0042 disclosing a luminous or audio indication based on predefined closest locker” see above citation citing Peynet.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, and 21-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 recites the limitation “identifying  by the one or more processors associated with the mobile computing device, and based on a physical location of the delivery vehicle, which of the plurality of available lockers of sufficient size to accommodate the parcel is a closest distance to the delivery vehicle”. There is no support in the specification for this limitation. The closest portion of the specification that corresponds to this limitation is  [0059]-[0060] which discloses “the system may determine that the particular mobile computing device is within the particular distance of the particular locker bank… based on a location of a delivery vehicle associated with the delivery driver [0059]; … one or more conditions include one or more conditions related to detecting motion using the one or more imaging devices while a determined location of the delivery driver (e.g., or the delivery driver's mobile computing device 180 or delivery vehicle) is near the locker bank. This may, for example, indicate that the driver is approaching the locker bank to deliver one or more parcels.” These citations, however, does not disclose, nor show support for determining which [one] of the plurality of available lockers is a closest distance to the delivery vehicle; only that the delivery vehicle is near the locker bank.  Examiner is interpreting the closest locker to 
Claim 25 recites the limitation “wherein the request to deposit the parcel comprises package level detail for the parcel.” There is no sufficient support for this claim limitation in the specification. The closest part of the specification that corresponds to this claim limitation is [0023]. Paragraph [0023] merely discloses that the computing devices may access databases where package level detail information is stored, in order to retrieve the information. The specification does not disclose that the request to deposit the parcel comprises package level detail for the parcel. It appears that the claims correspond to [0091]-[0096] of the specification which details the delivery driver experience when delivering a parcel to a locker bank following an unsuccessful delivery. These citations of the specification also lack support for a request to deliver the parcel that comprises package level detail for the parcel.
Dependent claims 21-32 are also rejected under 35 U.S.C. 112(a) by virtue of dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, and 21-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 11 recites the limitation “identifying  by the one or more processors associated with the mobile computing device, and based on a physical location of the delivery vehicle, which of the plurality of available lockers of sufficient size to accommodate the parcel is a closest distance to the delivery vehicle”. It is unclear whether “which of the plurality of available lockers” is referring to an individual locker, or which locker bank of a plurality of locker banks.  Examiner is interpreting the plurality of available lockers to be an individual locker that is of a sufficient size to accommodate the parcel. 
Dependent claims 21-32 are also rejected under 35 U.S.C. 112(b) by virtue of dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11 and 23-32 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (2015/0106296) in view of Peynet (2017/0143145) further in view of Smith (GB2528818).

Claim 11: A method of re-routing a delivery vehicle transporting a parcel to a delivery destination to a locker bank using a mobile computing device connected to a 
initiating, by one or more processors associated with the mobile computing device, the re-routing of the delivery vehicle from the delivery destination to the locker bank in response to an unsuccessful delivery of the parcel; (Robinson ¶0037 disclosing the system receiving an indication (via input from a wireless device such as a smart phone) that delivery of the parcel to a primary delivery location not being possible; ¶0043 disclosing the system may be configured to reroute parcels that were the subject of an unsuccessful delivery attempt to a particular lock bank; ¶0029 discloses processors that execute the operations)
automatically determining, by the one or more processors associated with the mobile computing device, whether one or more wireless communication initiation conditions have been met, wherein the one or more wireless  
at least partially in response to determining that the one or more wireless communication initiation conditions have been met, initiating, by the one or more processors associated with the mobile computing device, a direct wireless Page 2 of 11 4836-6738-2753 viApplication No. 15/252,629Attorney Docket No. IPP201537921/33056.258244 Response Filed 07/12/2021 Reply to Office Action of: 03/10/2021communication channel between the mobile computing device and the locker bank computer; (Robinson ¶0048 disclosing the system may locate one or more locker banks that are no more than a particular distance delivery driver (condition), (e.g. if locker bank A is too far, it will not be selected and the driver will not need to log on to locker bank A’s computer); and ¶0084 disclosing the delivery driver accessing the request to access the locker bank by the delivery driver and including an access of a locker bank computer by the delivery driver; scanning indicia associated with the delivery driver located on a computer device of the delivery driver, etc.)
 sending, by the one or more processors associated with the mobile computing device, and through the direct wireless communication channel, a request to deposit the parcel being transported by the delivery vehicle at the locker bank; (Robinson ¶0084 disclosing the system receives a request from the delivery driver to access the locker bank, which may be via input on a wireless or iBecaons associate with the locker bank computer, or scanning of indicia located 

Robinson discloses receiving an indication of a plurality of available lockers at the locker bank, and strongly implies that the available lockers are empty (Robinson ¶0046 disclosing the locker bank information retrieved by the system includes information relating to the ability of those locker banks to receive parcels; ¶0066 disclosing determining locker availability in real time), but does not explicitly disclose that each available locker comprises one not currently storing a parcel. Peynet discloses this limitation:
receiving, by the one or more processors associated with the mobile computing device, an indication of a plurality of available lockers at the locker bank, wherein each available locker comprises one not currently storing a parcel; (Peynet ¶0020 disclosing checking with a processing module and a weight or presence detector located in sides the compartment whether the locker is empty; ¶0043 disclosing a detector located inside the compartment to determine whether the compartment is empty or not)
It would have been obvious to one of ordinary skill in the art at the effective filing date of
the invention to include receiving, by the one or more processors associated with the mobile computing device, an indication of a plurality of available lockers at the locker bank, wherein each available locker comprises one not currently storing a parcel as taught by Peynet in the system of Robinson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have 

Robinson, as modified above, discloses the following limitation:
identifying, by the one or more processors associated with the mobile computing device, which of the plurality of available lockers is of sufficient size to accommodate the parcel;  (Robinson ¶0066 disclosing the system determining the size of available lockers within the locker bank, and whether any available lockers are sufficiently sized to physically accommodate the parcel)

Robinson discloses determining a physical location of the mobile computing
device and delivery vehicle (Robinson ¶0048 disclosing determining the location of a delivery driver in comparison to the locker bank based on the location of the mobile computing device of the driver and/or location of the delivery vehicle; 
locating locker bank(s) that are no more than a particular distance from the delivery driver or  vehicle) and identifying a locker of sufficient size to accommodate the parcel (Robinson ¶0066 disclosing the system determining the size of available lockers within the locker bank, and whether any available lockers are sufficiently sized to physically accommodate the parcel), but does not explicitly disclose determining which of the plurality of  available lockers of sufficient size to accommodate the parcel is a closest distance to the delivery vehicle. Peynet discloses this limitation:
identifying, by the one or more processors associated with the mobile computing device, and based on a physical location of the delivery vehicle, which 
It would have been obvious to one of ordinary skill in the art at the effective filing date of
the invention to include identifying, by the one or more processors associated with the mobile computing device, and based on a physical location of the delivery vehicle, which of the plurality of available lockers of sufficient size to accommodate the parcel is a closest distance to the delivery vehicle as taught by Peynet in the system of Robinson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Examiner notes that Robinson ¶0048 discloses that the system locates one or more locker banks that are no more than a particular distance from the delivery driver, delivery vehicle, etc. Further Applicant’s specification [0059] and [0060] also discloses determining that the mobile computing device is within a particular distance of the locker bank based on a location of a delivery vehicle associated with the driver using one or more techniques for locating the mobile computing device. The system determines a location of the delivery driver (e.g. the mobile computing 

Robinson discloses opening a locker associated with the parcel, but does not explicitly disclose Reply to Office Action of: 03/10/2021automatically opening, by the one or more processors associated with the mobile computing device, the closest locker to provide access to a storage space within the closest locker. Smith discloses this limitation:
and Page 3 of 11 4836-6738-2753 viApplication No. 15/252,629Attorney Docket No. IPP201537921/33056.258244 Response Filed 07/12/2021 Reply to Office Action of: 03/10/2021automatically opening, by the one or more processors associated with the mobile computing device, the closest locker to provide access to a storage space within the closest locker. (Smith ‘818 Fig. 3 disclosing the locker opening (35) and pg. 6, Ln. 5-7 disclosing the locker opening if the user is authorized by the ID process)
It would have been obvious to one of ordinary skill in the art at the effective filing date of
the invention to include automatically opening, by the one or more processors associated with the mobile computing device, the closest locker to provide access to a storage space within the closest locker as taught by Smith in the system of Robinson in view of Peynet, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
regarding the locker being the “closest locker” see above limitation combining Peynet in the system of Robinson.

Claim 23: The method of claim 11, further comprising receiving, by the one or more processors associated with the mobile computing device, an indication of an unsuccessful delivery of the parcel, wherein the re-routing is initiated based on the indication of the unsuccessful delivery of the parcel.  (Robinson ¶0037 disclosing the system receiving an indication (via input from a wireless device such as a smart phone) that delivery of the parcel to a primary delivery location not being possible; ¶0043 disclosing the system may be configured to reroute parcels that were the subject of an unsuccessful delivery attempt to a particular lock bank; ¶0029 discloses processors that execute the operations)

Claim 24: The method of claim 11, wherein the proximity is determined based on a global positioning system (GPS) location of the vehicle. (Robinson ¶0048 disclosing determining the location of a delivery driver in comparison to the locker bank based on the location of the mobile computing device of the driver and/or location of the delivery vehicle; locating locker bank(s) that are no more than a particular distance from the delivery driver or  vehicle; location may be determined based on GPS coordinates of the device

Claim 25: The method of claim 11, wherein the request to deposit the parcel comprises package level detail for the parcel. (Robinson ¶0090 disclosing that the request to facilitate parcel delivery is initiated by the driver by entering a tracking number (e.g. 1Z number) associated with the one or more parcels; ¶0109 disclosing the notice for the request for the consignee to retrieve the parcel from the locker includes a 

Claim 26: The method of claim 25, wherein the package level detail includes shipper information. (Robinson ¶0015 disclosing that when the driver arrives at the locker bank to deliver the parcel, the driver indicates and selects an appropriate locker based on special handling for the parcel, size, etc. (package level detail); ¶0090 disclosing that the request to facilitate parcel delivery is initiated by the driver by entering a tracking number (e.g. 1Z number) associated with the one or more parcels; ¶0109 disclosing the notice for the request for the consignee to retrieve the parcel from the locker includes a parcel identifier such as the tracking number or 1Z number entered by the delivery driver; the tracking number is associated with package level detail associated with the parcel (e.g. the name of the shipper))

Claim 27: The method of claim 25, wherein the package level detail includes consignee information. (Robinson ¶0015 disclosing that when the driver arrives at the locker bank to deliver the parcel, the driver indicates and selects an appropriate locker based on special handling for the parcel, size, etc. (package level detail); ¶0090 disclosing that the request to facilitate parcel delivery is initiated by the driver by entering a tracking number (e.g. 1Z number) associated with the one or more parcels; 

Claim 28: The method of claim 25, wherein the package level detail includes a description of items in the parcel. (Robinson ¶0015 disclosing that when the driver arrives at the locker bank to deliver the parcel, the driver indicates and selects an appropriate locker based on special handling for the parcel, size, etc. (package level detail); ¶0048 disclosing the locker bank determination being based on the goods being high-value or perishable)

Claim 29: The method of claim 25, wherein the package level detail includes a weight of the parcel. (Robinson ¶0015 disclosing that when the driver arrives at the locker bank to deliver the parcel, the driver indicates and selects an appropriate locker based on special handling for the parcel, size, etc. (package level detail); ¶0090 disclosing that the request to facilitate parcel delivery is initiated by the driver by entering a tracking number (e.g. 1Z number) associated with the one or more parcels; ¶0109 disclosing the notice for the request for the consignee to retrieve the parcel from the locker includes a parcel identifier such as the tracking number or 1Z number entered by the delivery driver; the tracking number is associated with package level detail associated with the parcel (e.g. package weight))

Claim 30: The method of claim 25, wherein the package level detail includes dimensions of the parcel. (Robinson ¶0015 disclosing that when the driver arrives at the locker bank to deliver the parcel, the driver indicates and selects an appropriate locker based on special handling for the parcel, size, etc. (package level detail); ¶0090 disclosing that the request to facilitate parcel delivery is initiated by the driver by entering a tracking number (e.g. 1Z number) associated with the one or more parcels; ¶0109 disclosing the notice for the request for the consignee to retrieve the parcel from the locker includes a parcel identifier such as the tracking number or 1Z number entered by the delivery driver; the tracking number is associated with package level detail associated with the parcel (e.g. package dimensions))

Claim 31: The method of claim 25, wherein the package level detail includes special handling information for the parcel. (Robinson ¶0015 disclosing that when the driver arrives at the locker bank to deliver the parcel, the driver indicates and selects an appropriate locker based on special handling for the parcel; ¶0052 disclose the carrier designating the locker bank based on special handling instructions)

Claim 32: The method of claim 25, wherein the package level detail includes a service level for the parcel. Page 5 of 11 4836-6738-2753 vi(Robinson ¶0015 disclosing that when the driver arrives at the locker bank to deliver the parcel, the driver indicates and selects an appropriate locker based on special handling for the parcel; ¶0052 disclose the carrier designating the locker bank based on service level guarantees)

21 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson (2015/0106296) in view of Peynet (2017/0143145) further in view of Smith (GB2528818) further in view of Torres (2015/0186840).

Claim 21: The method of claim 11, wherein the locker bank comprises one or more imaging devices, (Robinson ¶0168 disclosing the locker bank computer comprising one or more imaging devices (e.g. one or more cameras) )

Robinson discloses a locker bank computer comprising imaging devices, but does not explicitly disclose identifying the delivery vehicle through image capture and analysis performed by the locker bank computer. Torres does:
and wherein the one or more wireless communication initiation conditions comprise an identification of the delivery vehicle through image capture and analysis performed by the locker bank computer. (Torres ¶0037 disclosing the locker station having one or more cameras and associated recorders used to capture and record an image of an individual delivery a parcel, the sensors detect motion within a proximity)
It would have been obvious to one of ordinary skill in the art at the effective filing date of
the invention to include identifying the delivery vehicle through image capture and analysis performed by the locker bank computer as taught by Torres in the system of Robinson in view of Peynet further in view of Smith, since the claimed invention is merely a combination of old elements, and in the combination each element merely .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson (2015/0106296) in view of Peynet (2017/0143145) further in view of Smith (GB2528818) further in view of Corder (2014/0330407).

Claim 22: The method of claim 11, 
Robinson discloses that the locker bank comprises weight sensors (Robinson ¶0095 discloses the locker bank being equipped with one or more weight sensors), but does not explicitly disclose that the one or more wireless communication initiation conditions include activation of the one or more weight sensors. Corder does: 
wherein the locker bank comprises one or more weight sensors, and wherein the one or more wireless communication initiation conditions include activation of the one or more weight sensors. (Corder ¶0128 disclosing the locker control unit communicating with the locker control modules and/or sensors which may be wireless; ¶0132 disclosing proximity detectors, which may be a weight sensor, detecting a package in an area of the locker and altering the delivery driver that the package has been properly positioned in the locker; ¶0134 disclosing each sensor may be connected or integrated with the locker control module enabling the module to report the package present status)
It would have been obvious to one of ordinary skill in the art at the effective filing date of


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513.  The examiner can normally be reached on M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628